8S: TT44 GT. LE AUN
Nd ON 14 90SN G14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 1 of 15
SA PROVIDED TO
UNITED STATES DISTRICT COURT TAROSA C.I. ON
NORTHERN DISTRICT OF FLORIDA MAY 2 92019
PANAMA CITY DIVISION
SIO FOR MAILING BY
CIVIL RIGHTS COMPLAINT FORM KH)
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983
“Tt Cove AL2O HAS SuePlementTAL Ivete NtCttonl OVER WE
CGAIS SHAE LAW) ToRT CLANS (NOROY USC Secon 1367
AMENdtD
TARVIS WILSON , COMMATT
Inmate ID Number: B01216 ,

CASE NO: 5:18-cv-267-MCR/MJF
C petal HACRELL
SER GAT BRON
OVece ¢ pert eos ;

OF FU Cp whtos ;

(Enter name and title of each Defendant.

If additional space is required, use the

blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:
FILED USDC FLND PN

HAY 31°19 pH12:04
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 2 of 15

I. PLAINTIFF:

State your full name, inmate number (if applicable), and full mailing address in the lines below.
DY

Name of Plaintiff: \Aeuits fy |AlSzsion(
Inmate Number Borla &
Prison or Jail: Sax Los Cok eecttonat Tn! stitvidon!
Mailing address: SO50 tAST ML TON SoD
(WLLAON Hotton 30583

 

Il. DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

WAS & CAPTA IS 19-71-44) (MAL)

(1) Defendant's name:

 

Official position:
Employed at: LQNACH Ce Cope Haat his 12 TUT Foal
Mailing address: SS APALAC EY, Dts
—— SNEADS fistion 3940
(2) Defendant's name: “PLOW N
Official position: SRC UNT CUJAS I LIE WEalANT oR CAPABLE 9-25- 45 )emiie)
Employed at: QE ALAUs Copter (tent Wh IV Fonl
Mailing address: 76 APALK Ue DLA

Sins 99) H1 okt0A 3240

(3) Defendant's name: CLOGnl ¥14105

 

 

 

 

 

 

 

Official position: OYThLeekw Cwhs B OYTLCak 12-7-14) CMALED
Employed at: NALA CHES Cothecttonal WISTEIVTION § CHis LIKE A cfooken EYE)
Mailing address: 35 APACA Ue OLIVE

Sn 0S, LIA 40D

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS
ti Z,(() -TKW- I Gyn 18 Filed 05/31/19 Page 3 of 15
anIDANT C

OCS Mme ¥ EDIMALOS
STILCTAL Powter! £ c OKC ws  SeRCmH 2-26-15) Fig Dotan
CanRlLoleo Are APALACHEe Copgecttental NSH utton! (he aT) Caso)
WU popes: BC AMLACHSC Oftve

Sistos, Th ofton 3440

A Ca)

 
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 4 of 15

lil. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar
facts/issues involved in this action?
Yes( ) No( Lf

1. Parties to previous acti
(a) __ Plaintiff(s): —Taplts Witisonl

(b) Defendant(s) “AY Orv Ov ¥

 

 

 

 

 

 

 

 

 

 

 

 

2. Name of judge: C AtRL<s ATT emacs Case #: dols cA dos A
3. County and judicial circuit: Cnt ax SUL oH CRRUUTLT
4. Approximate filing date: gn 1° nae
5. If not still pending, date of dismissal: Nvit
6. Reason for dismissal: N~ rr
7. Facts and claims of case: {ul UsCy Int Ttal Trond bY ee. talZalTépl Hong 4
Dish6se) 9 VOMIT (FL sont WVRA LEY
(Attach additional pages as necessary to list state court cases.)
B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?
Yes( Va No( )
Fae aint): Hikl75 M, Wlzlson
b. Defendant(s): Moms £ Dondld
2. District and judicial division: NoRUGEAl OrsRzc7 6 potop- /Phrsmp tery
3. Name of judge:CKVRI¢s 5. KAHN Seu Ss Case #: Spts—<yv—volarmr-eTe
4, Approximate filing date: “July 5 Jol
5. If not still pending, date of dismissal: _ YA
6. Reason for dismissal: NIB

 
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 5of 15

7. Facts and claims of case:

 

 

(Attach additional pages as necessary to list other federal court cases.)

C. Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved

LO or some other wrong)?
Yes( ¢) No( )

lf YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

a —-~Plaintiti(s):__——s 7 07 LARDDA

b. Defendant(s): Z@AXzs_ MM, LWSLt Sol

District and judicial division: 47 Prs-seacr 15 gore

Name of judge: JoHal bs Ke dlinttas Case #: Qeoe7claclo hme
Approximate filing date: O( 7062 5 2013

If not still pending, date of dismissal: Aa

Reason for dismissal: N-4

Facts and claims of case:__ 7, BSC CHA Mle Crap/LCTLonV/

N Qa fF WN

 

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state a claim, or prior to service? If so, identify each and every case so

dismissed:
Yes(_) No( KO
1. Parties to previous action:

a. Plaintiff(s):
b. Defendant(s):

 

 

 

 

2. District and judicial division:

3. Name of judge: Case Docket #
4. Approximate filing date: Dismissal date:
5.

Reason for dismissal:

 
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 6 of 15

6. Facts and claims of case:

 

 

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes. You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

L Ve LICHIANT fO0G SStO HERI oC CURLED litle Vantte Ft ums HovSeO
at APAACKSS CoRL¢ Otto Ol INsti tion 2) He SHos Ce lh

 

Qe Tne De 2elOMntts Arid CAH Wem Be Inlle CLOILLD ctptrde yee
PROCCOLKALLY mpage Aas hE (3 TG PN CTS Wat The pond be , Conlon’ Lalo ,
CONCCALING PHC dno/oR Li OFLECT hero? PELLET ATIC 08 TALL IA ton
To Int tervenls. brid De lent Ue kalownl B6vSe.. BREZSONLES BY STAT? oR
PpISOnegs , SuBSECTS Gia to Co-ACCOWTpALIETY FP We tal own ABUSE Sy,

 

De iG Deen daw Ts, fain iH OF Hem , Ae Tek ke rol é. Bit SAD LI YER
Rotvro vat mepatae Capnce (045.

4 y At loTime Deine te I Cell MSCRLB CD HELEIN UNS AAdtTE]} Bl

\LolAtton CRON Rue. Bi peAC TIONS, Coview ale Erle Ov Cre PRESOLE To
WALA He. SnlSutalle Muses SAI¢640 BY Mawr? HRC EAT BY SAD
DT TA DANS,

 

 

 

 

5. W4 MALICLovs BATELY DESCRIBED HEREIN, WHS PEhAsT fi Tey ln SHOS Cel
Zl Mp Leal WAT WhsNT AT Time. oF We mAlictovs BATELY whsnt Pegi kwh
BY Amen) wp AZo

OWEVR on Decempeh 71M a014 , WHhtle Hovs4O II mepscald Hod Ceol

5

 

 
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 7 of 15

0D
\CPLINTIHt Con teon i) Cae tht! Hareecl ABuvt Him pio OWER mtitlees PLysICaly

A@venle He CASON tL Iv Wt SHOS Call NER to Te Pip araH-

 

“Le Cre rant Wreeele LesPovpt0 As SiuT Youk movtt pro mio Youk busaVess
VAR We Comet Sal ULE tun BEAT YouR AX NERO x

 

Be Tn Reston Se. The [nial 07 seatin P “Ores, slot RLcoHT Ya'CL OVR Hehe
Beatie WAT Ope?

 

Fy Capirinl thneeelt Los ponoay ts OKAY he Combo Voy Dé tteh BE LAAOV GAN
Carmi WARE Ll win ieaO AWAY Feom We HoT ot MIIPS Celle

 

 

10.0 Sametine Laceg Caetatal Yaeeell ualloce te Wants Ce ook midup-
LLY aud Raval ty tie Mawictts Call weal Seewcmt Bown! DMKAaR EDial Betas,
OTH CAR EOWIKOS Aetio In) ConishEheO Conicekl WLTH CO-Oe AD ANTS Whole DUIS
mAltToveL ¥ BeAdLLe We Pits Cell Oph ,TO ASSIST oA OL KIOWTS
FL loca? Bown, VLR LON LOS Ano OMHLR townkos w WER We LAr!
TLATS COLL AND mALtCtovsly BAMR We HAWTTIVs

 

Ihe Dereon Copaed Uneperl Rinne tty me Vppte79's cele hap Commelegn
VAPROVOKI CY BEATING ANO MULICL OUSLY BAT Rho We Apel 127 Kl que Dace
K Boo’ ptt Closo F457 _ pn ONG LHC HE Charlo Carte Hpehill [ercbe2
Ye AS well ¥ Caprp tal HALE ecko flo Pence Iie Mepadl ret moe Hipa/
8IXx Co? Tinie Sv THE ME Ad BOO o

 

Nh. De teMOANT SeLlopav’ Bown RAINED Lt THe Pramtrete's atl Axio Lommtnl~
042 % ns PRVokmlylY AoAtinte falo mALLCIOUSLY BAT. Hs Pipgerett D/ THE

CRB Bon WH He Patel te4? was ov He Chowld Stko cnt Bhousel Pr H¢e0
The Vipin 2- IA Ue BooY witht Clos p Test prio becke p Tile Pinate #2 Fal
Tite, Boot ns well § 269 Cemrt Bkownl C140 AniO Punic 40 THe Pitz 44
Mu, Hl Sty Co) Times Tl Tle BOOY,
2

fafe SPENT CN PoHeRS Filed 05/31/19 Page 8 of 15

13, Deteiome Orricee LON H4AL0S Pantin Lato He Ppirer
CELL AID COmMiW(Ed To umPLOVOET ali LY BEATING May mALLCLov sey BAT-
Tine Ue CLatte44 Tal WE BooY [ile te fassr tt ons onl He Chomp
Rea OA%g ty6( FLilos PaLHD lee FoR IZTy LHe BOOY yx Laseo
HST Pan EEC Kd Ue VA WTR ES UE Booy As well (6 OPPLLR Eg ftilor
VICK BNO PUniCHeo He PoptATLY moke THAN SEXO) Tires WE
SSeOnte

14. DeFetomur 099K Eowneos Cowman Lito-tee Pavern’s tare
ANID Comméntlen To Un PROVKUELY Bibtinle prio mLICLovsyy BATT
Tita, Vasaltin In Ht FACE & GAD Attlee Patz} WHS Ov Tie
Cfomso OLR Zownkos Tumko on tee Patan AND SLAmmig HE
YUL ETL ID FACE ito THs WALL He THE FLOOR ANO PLEO Te Vain
CLA LUE TALE AN HEAD YACH Closen tse F OTACER EpuAkos
WN lnzo Me P Lesa Moke Wh StxCe) Corts Wl THEME HEAD bo
BAvaThliy THE hates Tac OP il AO Punytale Biood onl He Fook Avo wus
TAMU Vittal 1145 C4 Lhe

18x Crenttutley Datentoavts Capit hngeec } Secu Blount, OVER.
LOIN His Hud OFFLCAR EowARO> FL Trl Quick WER CRM AL ACT AER
MIL YES OF MMLLLOVSLY Bytihil tee Plamtre®? Ano 4:27 We Popteti79

ON TU Tork KUET trio Tt Med ) BLEeD Tolle (M0 Te Pace , WITHA Hw loose 146M
Swoll al RIBS Sel lgd AND BkEs40 Lites Ms wokatale Kho ACHES GT
FELSISTap FoR. MONKS, F SUR LED H Coniston , Thovite BhiA tH ble /
JooT Swollad ) CoubHmle vp Bloog, Neh StrHes To He tee.
Dor Ut On wal mY THE CHEST MNS 5 lear Certinlé MY $Ace Slimnes
To Wea wht pal Hook LCICED tnd Vrl(H iD BY Khe Above DEMOS,
WTC DELIBL PATS TADITHRAMCE ALO Ng LeCTia To Rove og.OtE R
le WALA WE olf OE Boke. MEDICAL TREAHET, os PRESCRIBED faR.
Cle SP Lite ¥ PRUE PLALNTETY CER VESLGL & TITLES»

(pCa)

 

 
Ash Pithavienesl-TRW AMET Qggument 18 Filed 05/31/19 Page 9 of 15

foe Oh Decemaxe ON Vol We Ratt Rarogran Me nictosnts ebm
LIAL RECS “Hitt occu kL » 10 WHE SHERT WILkes OR WILKS Ble Dele

ON HES MOkatialts RONVS LI MeOTlAl Ther REVLON Y Toole PLACE. DEce-
MBRTE DVM Clet tte WL uns SELL CoVLID tl L000 bn Sti0lLiny

V7, Oy Dece MBSR oma 014 LsPictor icy teemGAlten (YILE Came
Co TAVES TL OAT EUG CRIMTMMLACT Auld Wal A HemP Tel 6 T0 Communltate.
WItH US Pom TIF TttaLly He Stal NYSE Boul ToOTLL Wb Pongal.
THACL! OLOER toRUée YAH IT to Lk to Hin And Be LT PVLUNO We -
Retro Hhoto THe As Roth TR sT.

1B, dal Lespontse y He haere P Lin DereemelsD tone SU Xo nue

erownN Lut Ake # Haak ayeRT tor menecauy typmtned mio
RLOWRES fee TAN OF Mey”

14 Woes Brount Lot Bomtig Le SPon'se. We hanes fo lashecton
He, ww KI

TCH Lett D ld THREATEN THe La q./4} QUID ty see CORIO ah

Me hasotrcta OR TAKE PECTURG 5 OP He Plier Whiss We PATI Tok

HOH WR VL E5%

J0n, Ty ke Sh ovse, He Panter As L&D Calskecoe wer WHY HE Cte
TAL PLCTRES BEL He OLT PROLEMLY Cy fmtlid PLOTHLEN SHOVER p

D4. Ty fesponse ; Luseector luey sarteo THES Toit uP WR OFS CSHB tty
1 OT ABO TO sTAAIO Heke iO Akor é ULH Yor,

TH
das Bu Yecemoer b ja oA to Pn WHS Estahl Irom be £¢ LC Ht whs
MALLCLors.y BATE LED Tu BY The Heknomntts to A Look, Mo Kw SHowt2 to SH-
pweh BiteRe B41 EW liweo BY IN SVE C10oR WICH bio We SART MES € yo

ae Tee Mopar Cleashseo tts Bool WL Mart WhsHtde Hes ace Wli-
(, Cb)

 
Ch6e 5A8-cy-00267-TKWAVKF cyment 18 Filed 05/31/19 Page 10 of 15
Ve oumennicep naar

ole He Pictlkes THT WOULD Be TILA WILL SHow Te ACUunt Bhuts4)
AwO Blovm ALL OVS H4 Maal 1744's Wace Ot 10 His ACT Tt blood on He
QUIT S BOY wroueO Be WAH OM

24, Kater THY Vawtent SHOwek D THt Caster WAS 25CoLTED to THE
MGOLCAL ODOR SYALCe To Bt LW T4RVILW 4) two Toole Ptetylt.s OF BY Tus pec-
Tok With »

De USE CIOR Wren nip Wa hee/ 2? eT TO
TAK Preqkes SWe Litt OVETO He Mel Wt herltA LTO Not il
Was TH2 Blood oY? HLs Ticce

Lee TS RECTOR WICH tut He GarTeelbw) Sot lt Ol tte Pde teh Pot Che
HA (cnt ti} WRINT TllowInls hte Ishctoks lopa ont be COA nbie B-AlE.
LATER LOW) BASO Onl HIS TACTICS TOATCEMPT AnlO Coyeh- UP te MALECL
IVS BAHAY Jor HE TOWED DU NOMMS y

oI « (HE Vetutttt TLIGD # TOTAL 0} SIX CO) ORE BalleS CONLLELA Mle
UTS MATTER TWO OF Tey To Gal WAL OE Ge

b (cd)

 
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 11 of 15

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.

Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not

related to the same basic incident or issue, they must be addressed in a separate civil rights
mpilaint.

ARACORAPH Ys 54 (ASon{ \bes Tae Cetartaiac Nex / Netios te DeknwAw7
Cacmtel HALEGLL Po ty Us talle Lh CE AtohINST Te Puttin 4) WtHo.T rhetp ph Peo Vel-
ATION, oF IN “PALL Illa Co IT R Vile, To PREVENT TUL MISUSE 6} FORCE, OR ATTA LALLY
Potala, LaNOONTILG ConCenltnl ls palo DIRECTLY Pee Pet uMrtinte he win tol Asso
MALL Ctovs BACERY Ars DecemBer 74 2014, west Dont malt LouslY Ano HOET-

Lcaliy Puid Con$ IUD (evil Plo WiysvAL PeltsHMiolf Ll VLOLA Thon! (9 We Letty
bao O te Ito Stites Onistewtt0, Tue Merton's Der AOANT Hateell
Tvsthlo PHYSLAL Toke hoawsT tit PUNT wttlat ale6o oR Phovoth Gon Conk trwtip He
EC CONTHWATION YAor (9) Ta% Co)

Vil. RELIEF REQUESTED:

te briefly what relief you seek from the Court. Do not make legal arguments or cite to cases/ statutes.
oneeh Resfectqwy ee Quest Me CovklS Co CPN We Fallouinle LAE RE
Ax. Tss ue A DEC aRAto£Y TLOGmea STHTIN & HATE
Le That DitewOanrcs, Gott Hat eeul 6 Rocantt Blouil gtttca®
apen VUL05 g O7MHGL somes Vratacy Rpsstety s B™ g 14 AntnsomanrT Pllette THe

Contthaluntton! Wet (s) 1609)
| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

MANS, pol4 land. WW itsern,
(Date) ! (Signature of Plaintiff)
IF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
delive ait to prison officials for mailing or 0 oa in the prison's internal mail system on:

the day of WAY
~ lanie WW larrue

Signature of Plaintiff

Revised 03/07
We Mitamatt O° CLR? 18 Filed 05/31/19 Page 12 of 15

TOTS OF ASSAUIT AiO DATELY Ulpek tokTon LAW se

Ragaceao y4a" IN 3éctton V. . lie (etmmal her Jd ction tie. Lk Kacopalr
SMC Brown OD Tat USTALG TORE MOAINST THE Unde ttt It Mot neko
OL PROC ON OLIN TALI To IntteRVenlé To Pilinlf THe MIs se OF FORCE, of

UN OPECALLY Wlotaley ConOonttalie ;COnCeALtall Anto (oR OtgectLy FiLfetuitthbe
THE Winton fra MALL CLors Bateeny dO Ccanitidt Diceme ERT dott ake Donk,
MALLCLOLSLY JO SROISTICALLY AO ConSTLTUTeO CRUEL AuO Val USUAL Pallett
TA VICLATLON 6 Te CL GH Amientom wt 0} Ht UNITED 8 ATES ConSTZIVITOM
Tea Nettont’s & Oirenomr Seem bfoun Bistlo IY SLeql PkCe Mentsy
ti, Catgittt wt out Niep OR PRo Vo tation! ConlSTEAUTEO THe TORTS (RP ASSNUT tao
Battery unioer tlLoRton Law»

[roehoran “Bsus ecto Vy ct & Corman Aer /, Acttens tHe De ten! Onn
VIC ENinl Helos Plott USTale Toles AGAINST THe heastrm Ki wT Neto
OR RRoVOCATLON ) OR LITALLING To TER VEeWE TO PREVENT UE MISUSE OF PRE }
OX UN OY CTALLYY from by Son DOW o, Con( cAl tale Aniofok OL£6 cr eV AAT
iis TH WAniTon/ BALD MALT CLovS BATTICFY OF Lraeee49 DectnGer 7) 4014 }
Che Done MALE ouscy BD HOLS TICALLY Mato CantSTL 10 CLEC Bad UVUSUIL
PUNTSH manit In VELATL On OF HE ELGHTH AME nOMGT OF Me NT Iag STATES
NS Utley » Aetenls o} Derencogeat Or4804R CON HGLO $ I USTAle PHYST~
OH Tekce Nomtnlst THe PLAWTLTD WITT plei0 o£ PRNUCA Thm Cont Ttut (1D THE
Moh TS Od ISSHLT Any BATCC EY Gk brottod Lawy

 

RP AoLAOH “14 “tod 5€CTION Vie Mae Ceiminfat derlActronls Fite Detengraty Dy-
Ice PBUMhAs ON TA vgtalle toRce MohtnlsT ta, fastts44 WITH OT NEO OR PRN OC—
Alon oR IS Tittle To alte hVGglt Co Mervantt HE misuse AFL ep pk UN OTC
TALLY Hota , CONDON TAs | CON CoAL Tale Anio/oR OFRECTLY PERPET URTV e Ee
Wanton AnLomaltctousiy Ritteaey OF Laractete DicemBce WA | Lae Done
IMALLCLowl Y IO ShotSTreg (CY Plo ConSTLTV14 f) ERVEL Arlo USI USUAL PINTSH MENT
TANF QLATI ay ot He ELOKTH Nima int BF He lite sures Cons tht tone
7 (a)

 
| PREPRINT Pipes 18 Filed 05/31/19 Page 13 of 15

Le

ee Pettoncs or Oxtentomir Onscee Couhhps musiale HUSTGL tuxce
AwADIST tHe Qeatertin vA ot NEO OR PRONOCA TION CONS TLVT4O HE Tok
OFASSAUMT fad BATTELY WNOGL Trogion LAWe

RA AOLAPH LS" si sectaanl Ver Te Orta wont Crom Haglett, Seteanr
Bkowal , OVACEL 20%! Fri0S & OVALE tounngs , FLIED Pemtarter?
ZQuAL PROTECT Ion! AQ RUNTMetT OF Ht low) Fok) CALQ SLY, wt llec teal
TO Peoitot ha M ait And fdVIZON MENT Tle kom STATS ABLECS) ALD
AOE QUATE MeOLEAL TREAT ANT AVG L Biwllee MALICLOSlY BaTtCeD BY 08 HORNS
Corin MACeELl Sc RCcant Bkounl PM tleg eoulttos AO PKCL Lowntes
JA A wzs USE OF TORCE PENS 4N KL Lan atc Ove Recess ot Law ViolA onl
UF Re tokteenty ANGIOMAT TO UE UnlE Tt SAES CONSTETV Thor «

7 (44)

 

mete

eee etipen ten cbt tet tho
i
Case 5:18-cv-00267-TKW-MJF Document 18 Filed 05/31/19 Page 14 of 15

US C j AlS0 Commt lig ACS ConStLtutInls HESRUL 4 OMEN NOR SAG Ltd

By wre Comtensatoty Dambocs As Tolous *

1. DOLUMS TOIRIY hrlO SEVERALLY heantds
PIYUTENOANTS y ASO EOCH OF Him ; Fok He PAYSTcAL PSYCHOLOGICAL AAO
EMOCANAL WS il Tes SUEHAIEO hs A OLLECT Result A AE Uno ICL er
Tivo (MALLCOUS BATILY) PLATTE TF SUM Lan FRom jx OK EbOantts
CRUMIASAL RCTS HL ABVSE y

oe Aceogd Cor4 AGL Costs to OVCTENOANTS Fok 1% Time
Leta SPAT OR GEIS Ano LET otal e CASE AC 40.00 OOLURRS tn! Hout
Non FeScagcn trp Litlontdon! Ot ks comPlAIl ToT le Hou 5.

Cy {\ nro Wunttive Dames s As foLLimd ©

4. DLLMES eon ale T te Dee NOAWTS / palo
FACH OTHam , FoR WE RHYSTCAL | MG NAL Prd EmoTdonlte DLESS Pirin Acony
Pr STREBS RYT OtD Femi Tt, BY BE O6teNOANTS AS A OTHCTLESULT 04
SLO DiAAONts CELATALAL ABUSES AO Nett Eein/Ce AN fortteo Mant,

De CT Bh prose oe pt? When Nang ALL Oe Yealonrzs nla
S Coghee ( HAT THES Cort ALLOW THe ARINTEN- 1p Cot im but,
D756 VE | Ween FELLow Ue Maly ot A Amqu0dn OmPltaT To
CoA LACT Ht Shi tale OF 164 NAMES ANO To MoV tot THERMAL Mdm CS.

7 C6)

 
5 of 15

 

 

a UITS Wlrison / : m0) 6 PENSEACOL Ae
sine) | Doe tO | 20 MAY 9
PACAP CTT ONAL TAS tLVTION a

 

SEO Gast

ne

L MILTON LofD
LUTON y te CRO A 39583

CLERK OF COUT
wo TOO Note PALAtox Seti

lesdsq Colh ) CLogzoh BSBO

peste — emcee Megbege hd pone

“~

wf

00267-TKW-MJF Document 18

 

Case s18-c
